Name: Commission Regulation (EEC) No 1460/84 of 25 May 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 5. 84 Official Journal of the European Communities No L 140/39 COMMISSION REGULATION (EEC) No 1460/84 of 25 May 1984 fixing die import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of Article 1 1 thereof, as amended by Regulation (EEC) No 1 1 57/84 (4); Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 883/84 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 883/84 to the HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 35 . ( ») OJ No L 91 , 1 . 4. 1984, p . 13 . O OJ No L 112, 28 . 4. 1984, p. 5 . No L 140/40 Official Journal of the European Communities 26. 5 . 84 ANNEX to the Commission Regulation of 25 May 1984 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 10 from 4 to 10 June 1984 Week No 11 from 11 to 17 June 1984 Week No 12 from 18 to 24 June 1984 Week No 13 from 25 June to 1 July 1984 01.04 B 02.01 A IV a) 1 2 3 4 5 aa) bb) 02.06 C II a) 1 2 84,130 (') 179,000 (2) 125,300 (2) 196,900 0 232,700 0 232,700 0 325,780 0 232,700 325,780 78,490 0 167,000 0 1 1 6,900 0 183,700 (2) 217,100 0 217,100 0 303,940 0 217,100 303,940 68,620 (') 146,000 0 102,200 0 160,600 (2) 189,800 0 189,800 0 265,720 0 189,800 265,720 57,340 0 122,000 0 85,400 0 134,200 (2) 158,600 (J) 158,600 (2) 222,040 0 158,600 222,040 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82.